Demand Promissory Note

US$ 825,000.00 (Face Value or Principal)            Note Date: January 3, 2011

For value received, the undersigned CTI Group (Holdings) Inc. (“Borrower”), 333
N. Alabama Street; Suite 240 Indianapolis, IN 46204, promises to pay to the
order of Fairford Holdings, Ltd. (“Lender”), ON DEMAND, at such place as the
holder hereof shall designate, the sum of US$825,000.00, with interest on unpaid
principal at the rate of four percent (4%) per annum (the “Margin”) above LIBOR
(as hereinafter defined) with interest calculated from the Note Date;

For purposes of this Note, “LIBOR” shall mean the London Interbank Offered Rate,
representing the rate of interest per annum for the “1 month LIBOR rate” quoted
on www.bankrate.com or “1-month” LIBOR rate for the respective month quoted on
http://www.wsjprimerate.us/libor/libor—rates—history.htm . Accrued interest is
to be calculated periodically using the LIBOR rate through the date of demand
for payment and the end of each respective month on such unpaid principal
outstanding.

Any payments on this Note shall first be applied against legal or collection
costs until paid in full, as then may be due, and then against outstanding
interest until paid in full, as then may be due, and finally applied to the
outstanding principal balance.

1.  Prepayment.  The Borrower reserves the right to prepay this Note (in whole
or in part) with no prepayment penalty.

2.  Collection Costs, Attorney’s Fees, and Late Charge.  If any payment
obligation under this Note is not paid when due, the Borrower promises to pay
all costs of collection, including reasonable attorney fees, whether or not a
lawsuit is commenced as part of the collection process, without protest of any
kind, legal or otherwise.  If the note remains unpaid for an additional 30 days
after Lender gives demand, the Borrower shall be required to pay a 5% late
charge based on the principal still remaining due on the Note at that time.

3.  Default Events.  If any of the following events of default occur, this Note
and any other obligations of the Borrower to the Lender, shall become due
immediately, without demand or notice:

a)  failure of the Borrower to pay the principal and any accrued interest in
full on or
before the Due Date;

b)    filing of bankruptcy proceedings involving the Borrower as a Debtor;

c)    application for the appointment of a receiver for the Borrower;

d)    making of a general assignment for the benefit of the Borrower’s
creditors;

e) insolvency of the Borrower;

f) a misrepresentation by the Borrower to the Lender for the purpose of
obtaining or
extending credit.

4.  Borrower Waivers.  Borrower waives presentment for payment, protest, and
notice of protest and nonpayment of this Note.

5.  Additional Lender Rights. The delay in enforcing any right of the Lender
under this Note, or assignment by Lender of this Note shall affect the liability
or the obligations of the Borrower.  All rights of the Lender under this Note
are cumulative and may be exercised concurrently or consecutively at the
Lender’s option.

6.  Notices.

Any notice required by this Note or given in connection with it, shall be via
e-mail and shall be given to the appropriate party.

If to the Borrower: John Birbeck – email address: jbirbeck@ctigroup.com and Fred
Hanuschek – email address: fhanuschek@ctigroup.com

If to the Lender: Bengt Dahl – email address: juvenis@telia.com.

7.  No Waiver.

The waiver or failure of Lender to exercise in any respect any right provided in
this Note shall not be deemed a waiver of any other right or remedy to which the
Lender may be entitled.

8.  Entirety of Note.

No change can be made to this Note other than in writing and signed by Borrower
and Lender.

9.  Governing Law.

This Note shall be construed and enforced according to the laws of the State of
Delaware and any dispute under this Note must be brought in this venue and no
other. This Note shall be deemed to be effective the later date identified under
Signature, Section 11.

10.  Severability.

If any term of this Note is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Note, including all of the remaining terms,
will remain in full force and effect as if such invalid or unenforceable term
had never been included.

11. Signature

      In Witness whereof, the Borrower has executed this Note as of the date
first written above.
/s/ John Birbeck—1/20/2011                     
 

John Birbeck
  Date

CTI Group (Holdings) Inc

Borrower

Acknowledged and Agreed Terms of Note

 
/s/Bengt Dahl— 
 
Bengt Dahl Date
Fairford Holdings Ltd
Lender

                           

